DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/261980 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-10, 12-14 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (# US 2016/0060810).
Saito et al. discloses:
1. A pigment textile printing ink jet ink composition (see Abstract) comprising: a pigment ([0057]-[0065]); a resin particle (resin particle A & B; [0047]-[0056]); a nonionic fluorine-based surfactant ([0067]; [0030]-[0032]); and water ([0066]). 
2. The pigment textile printing ink jet ink composition according to claim 1, wherein the pigment textile printing ink jet ink composition is used by being attached to a fabric ([0022]), and the fabric contains polyester or polyester mixed yarn. 

5. The pigment textile printing ink jet ink composition according to claim 1, wherein a content of the nonionic fluorine-based surfactant is 0.1% by mass or more and 0.8% by mass or less relative to a total mass of the pigment textile printing ink jet ink composition (0.1 to 0.5 parts; [0068]). 
6. The pigment textile printing ink jet ink composition according to claim 1, wherein the resin particle is a polycarbonate-based urethane resin particle ([0048]). 
8. The pigment textile printing ink jet ink composition according to claim 1, wherein the pigment is a white pigment ([0059]). 
9. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 1 ([0030]-[0066]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0060]-0064]), a resin particle ([0047]-[0056]), and water ([0066]). 
10. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 2 ([0030]-[0066]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0060]-0064]), a resin particle ([0047]-[0056]), and water ([0066]). 
12. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 4 ([0030]-[0066]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0060]-0064]), a resin particle ([0047]-[0056]), and water ([0066])

14. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 6 ([0030]-[0066]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0060]-0064]), a resin particle ([0047]-[0056]), and water ([0066]). 
16. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 8 ([0030]-[0066]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0060]-0064]), a resin particle ([0047]-[0056]), and water ([0066]).
17. An ink jet pigment textile printing method ([0071]-[0073]) comprising: attaching the pigment textile printing ink jet ink composition according to claim 1 to a fabric([0030]-[0066]); and attaching a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0060]-0064]), a resin particle ([0047]-[0056]), and water ([0066]) to the fabric on a region where the pigment textile printing ink jet ink composition is attached ([0071]-[0073]). 
18. An ink jet pigment textile printing method ( [0071]-[0073]) comprising: attaching the pigment textile printing ink jet ink composition according to claim 2 to a fabric; and attaching a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0060]-0064]), a resin particle ([0047]-[0056]), and 
19. The ink jet pigment textile printing method according to claim 17, wherein a content of the nonionic fluorine-based surfactant in the chromatic color pigment textile printing ink jet ink composition is 0.5% by mass or less relative to a total mass of the chromatic color pigment textile printing ink jet ink composition (0.1 to 0.5 parts; [0068]). 
20. The ink jet pigment textile printing method according to claim 17, wherein the fabric is a fabric to which a polyvalent metal salt is attached ([0026]; see Table: 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 11 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (# US 2016/0060810).
Saito et al. discloses 
11. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 3 ([0030]-[0066]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0060]-0064]), a resin particle ([0047]-[0056]), and water ([0066]). 
15. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 7 ([0030]-[0066]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0060]-0064]), a resin particle ([0047]-[0056]), and water ([0066]).
Saito et al. explicitly did not discloses:
3. The pigment textile printing ink jet ink composition according to claim 1, wherein the nonionic fluorine-based surfactant has an HLB value within a range of 6 or more and 15 or less. 
7. The pigment textile printing ink jet ink composition according to claim 1, further comprising: amine having a normal boiling point at 25 C. of 200 C. or more. 
However, Saito et al. discloses exactly same ink composition using same surfactant and amine as applicant discloses in their own specification. The HLB values and boiling point is property of the material, which constant to the material. Therefore, the ink composition using surfactant and amine discloses by the Saito et al. obviously  have HLB value within a range of 6 or more and 15 or less and amine having a normal boiling point at 25 C. of 200 C. or more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Suglyama et al. (# US 2015/0239261) discloses a pretreatment liquid for ink jet textile printing according to an aspect of the invention used by being applied to a fabric before applying an ink composition for ink jet textile printing to the fabric includes a multivalent metal salt; and an aqueous medium, in which the concentration of the multivalent metal salt is within in a range of 0.025 mol/kg or more and 0.08 mol/kg or less. A textile printing method according to another aspect the invention includes applying a pretreatment liquid to at least a partial region of a fabric; and applying an ink composition for ink jet textile printing to at least a portion of the region to which the pretreatment liquid is applied (see Abstract). 
(2) Sarkisian (# US 2014/0118449) discloses A white pre-treatment composition and printing method using such pre-treatment composition are disclosed.  Said white pre-treatment composition encompasses a liquid vehicle, a polyvalent metal salt, a latex resin and, at least, 8 wt % of a titanium dioxide particles dispersion.  Also disclosed is an ink-set containing said white pre-treatment composition and, at least, an ink composition comprising a liquid vehicle and a colorant (see Abstract).
(3) Pearl et al. (# US 2007/0103529) discloses printing high quality, high resolution, multi-color images on fibrous or porous materials or other ink absorbing materials, or on materials having high surface tension with a liquid ink, and especially over garments, is disclosed. The process is effected by applying a wetting composition, prior to, concomitant with and/or subsequent to applying an ink composition and 
(4) Fukuda et al. (# US 2006/0132575) discloses An inkjet printer, comprises a conveying section to holding and conveying a recoding material, and an ink jet print head to jet an ink for the recoding material; wherein the conveyance section has and endless conveying member including an endless base member whose outer peripheral surface is covered with fluororesin and a sticky layer formed by a sticking tape transferred onto the outer peripheral surface of the endless base member, the sticking tape has not a substrate and the sticky layer contains a silicone polymer (see Abstract). 
(5) Inbe et al. (# US 2012/0160372) discloses surface conditioning composition for use in surface conditioning of a metal prior to being subjected to a phosphate-based chemical conversion treatment, in which the surface conditioning composition has a pH of 3 to 12, and includes at least one kind of zinc compound particles selected from the group consisting of zinc oxide particles, zinc hydroxide particles, and basic zinc carbonate particles; phosphoric acid and/or condensed phosphoric acid; and an amine compound having a specific structure and in which the zinc compound particles are dispersed and stabilized by the phosphoric acid and/or condensed phosphoric acid, and the amine compound (see Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853